                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    CHASOM BROWN, et al.,                                Case No. 20-cv-03664-LHK (SVK)
                                   8                   Plaintiffs,
                                                                                             ORDER ON ADMINISTRATIVE
                                   9            v.                                           MOTION TO FILE UNDER SEAL
                                  10    GOOGLE LLC,                                          Re: Dkt. No. 176
                                  11                   Defendant.

                                  12           Now before the Court is Google’s Administrative Motions to File Documents Under Seal
Northern District of California
 United States District Court




                                  13   (Dkt. 176) seeking to seal portions of the Parties’ May 26, 2021 Joint Discovery Submission (Dkt.

                                  14   177).

                                  15           Courts recognize a “general right to inspect and copy public records and documents,

                                  16   including judicial records and documents.” Kamakana v. City & Cnty. Of Honolulu, 447 F.3d

                                  17   1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Communs., Inc., 435 U.S. 589, 597 & n.7

                                  18   (1978)). A request to seal court records therefore starts with a “strong presumption in favor of

                                  19   access.” Kamakana, 447 F.3d at 1178 (quoting Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d

                                  20   1122, 1135 (9th Cir. 2003)). The standard for overcoming the presumption of public access to

                                  21   court records depends on the purpose for which the records are filed with the court. A party
                                       seeking to seal court records relating to motions that are “more than tangentially related to the
                                  22
                                       underlying cause of action” must demonstrate “compelling reasons” that support secrecy. Ctr. For
                                  23
                                       Auto Safety v. Chrysler Grp., 809 F.3d 1092, 1099 (9th Cir. 2016). For records attached to
                                  24
                                       motions that re “not related, or only tangentially related, to the merits of the case,” the lower
                                  25
                                       “good cause” standard of Rule 26(c) applies. Id.; see also Kamakana, 447 F.3d at 1179. A party
                                  26
                                       moving to seal court records must also comply with the procedures established by Civil Local
                                  27
                                       Rule 79-5.
                                  28
                                   1          Here, the “good cause” standard applies because the information the parties seek to seal

                                   2   was submitted to the Court in connection with a discovery-related motion, rather than a motion

                                   3   that concerns the merits of the case. The Court may reach different conclusions regarding sealing

                                   4   these documents under different standards or in a different context. Having considered the

                                   5   motions to seal, supporting declarations, and the pleadings on file, and good cause appearing, the

                                   6   Court ORDERS as follows:

                                   7

                                   8                                              Court’s Ruling
                                                  Document Sought to be            on Motion to         Reason(s) for Court’s Ruling
                                   9                    Sealed                         Seal
                                                                               GRANTED as to          Narrowly tailored to protect
                                  10              Joint Submission                                    confidential technical information
                                                                               redacted portions
                                                                               at pages 6, 10         regarding features of Google’s
                                  11                                                                  operations, including the various
                                                                                                      types of Google’s internal
                                  12
Northern District of California




                                                                                                      identifiers/cookies and their
 United States District Court




                                  13                                                                  proprietary functions, that Google
                                                                                                      maintains as confidential in the
                                  14                                                                  ordinary course of its business and
                                                                                                      is not generally known to the public
                                  15                                                                  or Google’s competitors.

                                  16          SO ORDERED.

                                  17   Dated: June 8, 2021

                                  18

                                  19
                                                                                                   SUSAN VAN KEULEN
                                  20                                                               United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
